Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 1 of 12 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE BUILDING TRADES
EDUCATIONAL BENEFIT FUND, THE BUILDING
TRADES ANNUITY BENEFIT FUND, BUILDING
TRADES WELFARE BENEFIT FUND and
ELECTRICIAN’S RETIREMENT FUND,
MA.I_N_I

Plaintiffs,
-against-

TC ELECTRIC, LLC and CHARLES MAGRATH,
INDIVIDUALLY

Defendant.

 

X

Plaintiffs, Trustees of Building Trades Educational Beneflt Fund, The Building Trades
Annuity Beneflt Fund, the Building Trades Welfare Benefit Fund, and the Building Trades
Pension Fund, (hereinafter referred to as “Funds”), by their attorneys Barnes, Iaccarino, &
Shepherd, LLP allege as follows:

JURISDICTION AND VENUE

1. This action is based on the provisions of Section 301 of the Labor
Managernent Relations Act of 1947 (hereinafter referred to as the “Taft-Hartley Act”) 29
U.S.C. Section 185 and on Section 502(a)(3) and Section 515 of the Ernployee
Retirement Incorne Security Act, as amended (hereinafter referred to as “ERISA”) (29
U.S.C. Section 1132(a)(3) and 29 U.S.C. 1145).

2. Jurisdiction is conferred upon this court by Section 301 of the Taft-Hartley

Act (29 U.S.C. Section 185) and Sections 502(€)(1) and 502(f) of ERISA (29 U.S.C.

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 2 of 12 Page|D #: 2

Sections 1132(e)(1) and 1132(f) and derivative jurisdiction is contained in 28 U.S.C.
Sections 1331 and 1337.

3. Venue properly lies in this District under the provisions of 502(e)(2) of
ERISA (29 U.S.C. Section 1132(e)(2)) and Section 301 of the Taft-I-Iartley Act
(29 U.S.C. Section 185) and 28 U.S.C. Section 1391(b).

4. This action is brought by the respective Trustees of the Funds in their
fiduciary capacities for injunctive relief, monetary damages and other equitable relief under
ERISA and for breach of a labor contract to secure performance by an Employer of specific
statutory and contractual obligations to submit the required monetary contributions and/or
reports to the Plaintiffs.

PARTIES

5. The Plaintiffs Trustees are, at all relevant times, the fiduciaries of jointly
administered multi-employer, labor management trust funds a defined by Section
3(21)(A) and Section 502(a)(3) of ERISA (29 U.S.C. Sections 1002(21)(A) and
1132(a)(3). The Funds are established and maintained by the Union and various
Employers pursuant to the terms of the Collective Bargaining Agreements and Trust
Indentures in accordance With Section 302(0)(5)(1) of the Taft-Hartley Act (29 U. S.C.
Section 186(c)(5)). The Funds are employee benefit plans Within the meaning of
Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. Section 1002 3(1), 3(2), and
3(3) and 1132(d)(1) and multi-employer plans Within the meaning of Sections 3(37) and
515 of ERISA (29 U.S.C. Sections 1002(3 7) and l 145). Plaintiffs are Trustees of the Funds
and the “plan sponsor” Within the meaning of Section (3)(16)(B)(iii) of ERISA (29

U.s.C. section 1002(16)(13)(111).

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 3 of 12 Page|D #: 3

6. The Funds provide fringe benefits to eligible employees, retirees and their
dependents on Whose behalf the Employer is required to contribute to the Funds pursuant
to its Collective Bargaining Agreement (hereinafter referred to as the “C.B.A.”) between
the Employer and Local 363, United Electrical Workers of America, IUJAT. The Funds
are authorized to collect contributions Which include, but is not limited to, payments for
annuity, educational benefits, hospitalization, and medical care on behalf of the employees
of the Employers, and the Plaintiffs Trustees as fiduciaries of the Funds are authorized to
maintain suit as independent legal entities under Section 502(d)(1) of ERISA (29 U.S.C.
Section 1132(d)(l) and are obligated to bring actions to enforce the provisions of the
C.B.A. and Trust Indentures that concern the protection of employee benefit rights.

7. The Plaintiff`s Funds’ principal office is located and administered at 50
Charles Lindbergh Blvd., Suite 207, Uniondale, NY 11553, in the County of Nassau.

8. Upon information and belief, the Defendant, TC Electric, LLC (hereinafter
referred to as “TC” or “the Employer” or c‘Defendant”) at all relevant times, Was and is an
“Employer” Within the meaning of Sections 3(5) and 515 of ERISA (29 U.S.C. Sections
1002(5) and 1145) and Was and still is an Employer in an industry affecting commerce
Within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185).

9. Upon information and belief, TC is a for profit domestic corporation duly
organized and existing pursuant to the laws of the State of NeW York With its principal
place of business located at 17-20 Whitestone Expressway, Suite 302, Whitestone, NY

11357.

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 4 of 12 Page|D #: 4

10. Upon information and belief, the Defendant, Charles Magrath (hereinafter
“Magrath”) is/or was an officer, agent, partner and/or principal owner of the TC
ELECTRIC LLC and is personally and individually obligated to assume all obligations of
TC.

11. Upon information and belief, Charles MaGrath conducts business at 17-20
Whitestone Expressway, Suite 302, Whitestone, NY 11357.

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

12. TC executed an C.B.A. with the Union and/or was and still is a
party to a C.B.A. with the Union or by virtue of membership in an Association.

13. The C.B.A. and/or Trust Indenture requires the Employer to submit contributions
reports setting forth the hours that each of its employees worked and the amount of
contributions due pursuant to the rate schedules set forth In the C.B.A. for all work
performed by its employees covered by the C.B.A. and to remit such monetary
contributions in accordance with the C.B.A. and the rules and regulations established in
the Trust Indenture.

14. Upon information and belief, as a result of work performed by the individual
employees of the TC pursuant to the C.B.A., there became due and owing to the Funds
from the Employer’s fringe benefit contributions

15. TC has failed and refused to remit to the Funds, fringe benefit contributions due
and owing under the C.B.A. and in accordance with the Trust Indentures in the minimum
amount of $9,357.45 owed for the period of July 1, 2014 through December 31, 2016 as

the result of an audit.

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 5 of 12 Page|D #: 5

16. TC’s failure, refusal or neglect to remit the proper contributions to
the Plaintiffs constitutes a violation of the C.B.A. between the Employer and the Union
wherein the Funds are third party beneficiaries

17. Pursuant to the C.B.A. Trust Documents and the Policy for Collection of
Delinquent contributions upon the Employer’s failure to pay contributions and they
become due, the employer is obligated to the pay the following: the additional amount of
twenty (20%) percent of the total sum of contributions due and unpaid as liquidated
damages; interest; attorneys’ fees at the hourly rate charged to the Funds for such services
and all costs incurred in initiating the court action for the collection of delinquent
contributions

18. Accordingly, TC is liable to Plaintiffs for contribution reports and unpaid
benefit contributions in the minimum amount of $9,357.45 plus liquidated damages,

interest, court costs, and attorneys’ fees.

AS AND F()R A SECOND CLAIM FOR RELIEF
19. Plaintiffs repeat, reiterate and really each and every allegation contained in
paragraphs “1 ” through “18” of this Complaint as if fully set forth at length herein.

20. Section 515 of ERISA (29 U.S.C. Section 1145) requires employers to pay
fringe benefit contributions in accordance with the terms and conditions of the C.B.A. and
Trust Indentures.

21. TC has failed to pay or timely pay the fringe benefit contributions to Plaintiffs

owed as a result of work performed by individual employees of the Employer. Such failure

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 6 of 12 Page|D #: 6

to make timely payment constitutes a violation of Section 515 of ERISA (29 U.S.C. Section
1145).

22. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon finding
of an Employer violation of Section 515 of ERISA (29 U.S.C. 1145) which requires
employers to pay fringe benefit contributions in accordance with the terms and conditions
of collective bargaining agreements, the Court shall award payment to a Plaintiffs’ Funds
of the unpaid fringe benefit contributions, plus statutory damages and interest on the unpaid
principal amount due both computed at a rate set forth in the United States Internal Revenue
code (26 U.S.C. Section 6621), together with reasonable attorneys’ fees and costs and
disbursements incurred in the action.

23. The failure to pay has injured the Funds by delaying investment of
contributions and causing unnecessary administrative costs for the Funds and has injured
the participants and beneficiaries and other contributing employers of the benefit plan in
the form of lower benefits and higher contributions amounts.

24. Accordingly, the Employer is liable to Plaintiffs under the C.B.A. and any
Trust Indenture concerning the payment of fringe benefit contributions and under
Sections 502 and 515 of ERISA (29 U.S.C. Sections 1132 and 1145) due to the failure to
pay contributions when they are due.

25. Accordingly, TC is liable to the Funds in the minimum amount of $9,357.45
in unpaid contributions plus liquidated damages, interest, reasonable attorney’s fees,
costs and disbursements in this action pursuant to Section 502 of ERISA (29 U.S.C.

Section 1132).

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 7 of 12 Page|D #: 7

AS AND FOR A THIRD CLAIM FOR RELIEF

26. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
paragraphs “l ” through “25” of this Complaint as if set forth at length herein.

27. Pursuant to ERISA, the C.B.A. Collection Policy and/or Trust Indenture, the
Employer is required to timely submit current fringe benefit contributions and reports to
Plaintiffs.

28. Upon information and belief, TC has in the past failed to timely submit current
fringe benefit contributions and reports to Plaintiffs and is in breach of the statutory
obligations under ERISA, the C.B.A. and Trust lndenture.

29. During the course of the instant action, additional contributions and/or
delinquency charges may become due and owing. If TC fails to pay the additional
contributions and/or delinquency charges those additional amounts should be included plus

interest as part of this action, at the time of trial or judgment, whichever is later.

AS AND FOR A FOURTH CLAIM FOR RELIEF

30. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
paragraphs “1 ” through “29” of this complaint as if set forth at length therein.

31. The financial integrity of the Plaintiffs’ Funds and the allocation of proper
eligibility and credit to the members are determined and are based upon prompt and
accurate remittance of reports and fringe benefit contributions from the Employer.

32. Plaintiffs’ Funds have no adequate remedy at law to ensure that the Employer

will adhere to their continuing statutory and contractual obligations

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 8 of 12 Page|D #: 8

33. The failure of TC to promptly remit payment will cause Plaintiffs immediate
and irreparable injury unless the Employer and its officers, agents and servants are enjoined
from failing, refusing or neglecting to submit the required current monetary contributions
and reports to Plaintiffs

34. By reason of the foregoing, Plaintiffs are entitled to a permanent injunction
enjoining the Employer from any further or future violations of this or subsequent
collective bargaining agreements with plaintiff Union, as such agreements apply to the
obligations of Employer to Plaintiffs herein.

AS AND FOR AN FIFTH CLAIM FOR RELIEF
AGAINST DEFENDANT CHARLES MAGRATH, INDIVIDUALLY

35. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
Paragraphs “1” through “34” of this Complaint as if set forth at length herein.

36. ERISA Section 404(a) provides that fiduciaries must discharge their duties
with respect to an ERISA covered plan “solely in the interest of the participants and
beneficiaries” and “for the exclusive purpose of providing benefits” and “defraying
reasonable administrative expenses” 29 U.S.C. Section 1104 (a)(l)(A).

37. ERISA Section 404(a) also provides that fiduciaries must discharge their
duties “in accordance with the documents and instruments governing the plan insofar as
such documents and instruments” are consistent with federal law, 29 U.S.C. Section
1104(a)(1)(D).

38. Upon information and belief, as a result of the work performed by THE

Employer, under the Agreements, TC received substantial sums of money related to the

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 9 of 12 Page|D #: 9

work performed, which intended to pay, among other things, the Wages and benefits of
employees furnishing and supplying the labor.

39. By exercising control over assets belonging to the Funds, MaGrath is a
fiduciary with respect to the Funds within the meaning of Section 3(21) of ERISA, 29
U.S.C. Section 1002(21)(A) and is a fiduciary with respect to the plan assets that he
failed to timely pay into the Funds.

40. Upon information and belief, MaGrath owned, controlled and dominated the
affairs of TC and carried on the business of TC for his own personal ends.

41. Upon information and belief, MaGrath had managerial discretion and control
over TC and made all decisions on behalf of TC; signed contracts governing TC; signed
checks for TC and made all decisions concerning payments by TC.

42. Upon information and belief, MaGrath, determined which creditors TC
would pay; determined when the Plaintiffs’ Funds would be paid; determined how much
money would be paid to the Plaintiffs’ Funds and exercised control over money due and
owing to the Plaintiffs’ Funds.

43. Upon information and belief, MaGrath commingled assets of the Plaintiffs’
Funds with the TC’s general assets and used the Plaintiffs’ Funds’ assets to pay other
creditors of TC rather than forwarding the assets to the Plaintiffs’ Funds.

44. By failing and refusing to turn over to the Plaintiffs’ Funds the
contributions, which are property of the Funds, TC and MaGrath have converted the
property of the Funds.

45. Upon information and belief, while retaining Plaintiffs’ Funds contributions

MaGrath diverted the Plaintiffs’ Funds’ assets for his own personal use.

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 10 of 12 Page|D #: 10

46. By withholding contributions from Plaintiffs’ Plans, MaGrath is individually
and personally liable for the violations of ERISA Section 404 described herein, 29 U.S.C.
Section 1104.

47. By withholding the contributions from the Funds, MaGrath received and
retained for his own personal use and benefit, monies which were rightfully assets of the
Funds in violation of ERISA Section 404(a)(l)(A), 29 U.S.C. Section 1104(a)(l)(A).

48. By withholding the contributions from the Plaintiffs’ Funds, MaGrath failed
to abide by the instruments governing the Funds in violation of ERISA Section
404(a)(1)(D), 29 U.S.C. Section 1104(a)(l)(D).

49.¢ As a result of the breaches of fiduciary duty described above, MaGrath is
liable to the Funds for the amounts set forth herein which include contributions in the
minimum amount of $9,357.45 plus interest, liquidated damages, attorney fee, audit fees,
the costs and fees of collection and he must singly and jointly turn over to the Funds said
converted assets

AS AND FOR A SIXTH CLAIM FOR RELIEF AGAINST DEFENDANT
CHARLES MAGRATH, INDIVIDUALLY

5 0. Plaintiffs repeat, reiterate and re-allege each and every allegation contained
in Paragraphs “1” through “49” of this Complaint as if fully set forth at length herein.

51. Absent an exemption, ERISA Section 406(a) makes it unlawful for
fiduciaries to permit ERISA covered plans to engage in certain transactions with parties

in interest, including transactions that exchange property or extend credit, 29 U.S.C.

Section 1106(a)(1)(A) and (B). Absent an exemption, ERISA Section 406(b) makes it

10

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 11 of 12 Page|D #: 11

unlawful for fiduciaries to deal with plan assets for their personal account, 29 U.S.C.
Section 1106(b)(1) - (3).

52. At all times relevant herein, upon information and belief, MaGrath is and/or
was a party in interest with respect to the Plaintiffs’ Funds because he was a fiduciary,
employer, and/or owner within the meaning of ERISA Section 3(14)(A),(C) and (E), 29
U.S.C. Section 1002(14)(A), and (E).

5 3. Upon information and belief, MaGrath withheld contributions from the
Plaintiff Funds and retained the plan assets for his own use.

54. By withholding the contributions from the Plaintiffs’ Funds, MaGrath dealt
with plan assets in his own interest and/or exchanged property or extended credit from
plan assets for his own personal use and benefit in violation of ERISA Sections 406(a)
and (b), 29 U.S.C. Section 1106(a) and (b).

55. By retaining assets of the Plaintiffs’ Funds for his own use, MaGrath, as a
fiduciary, has breached the fiduciary obligations owed to the Plaintiff Funds and
committed prohibited transactions within the meaning of Part 4 of Subchapter l of
Chapter 18 of Title 29 of the United States Code, 29 U.S.C. Section 1101 et seq.

56. Accordingly, MaGrath is jointly and individually liable to make restitution
to the Funds in the amounts as are set forth herein, no part of which has been paid.

5 7. As a result of the breaches of fiduciary duty described above, MaGrath is
jointly and individually liable to the Plaintiffs’ Funds for the amounts set forth herein
which include contributions in the minimum amount of $9,357.45 plus interest,
liquidated damages, attorney fees, audit fees, as well as the costs and fees of collection

WHEREFORE, Plaintiffs respectfully pray for Judgment against Defendant, as

follows:

11

Case 2:19-cv-01643-DRH-AYS Document 1 Filed 03/22/19 Page 12 of 12 Page|D #: 12

On the First and Second Claims for Relief:

(a) In the minimum sum of $9,357.45 for unpaid contributions to the Funds for
work performed plus interest from the date of the delinquency and liquidated
damages calculated at 20% of the principal amount due.

(b) Attorneys’ fees and court costs and disbursements as set forth in the policy for
Collection of Delinquent Contributions and as mandated by Section 502(g)(D)
of ERISA, 29 U.S.C. Section 1132(g)(2)(D) and the C.B.A.;

On the Third Claim for Relief:

(c) Damages in the amount of any additional contributions and/or delinquency
charges which may become due and owing during the course of the instant
action which amount shall include the principal plus interest and liquidated
damages

On the Fourth Claim for Relief:

(d) A permanent injunction enjoining the employer from violating the terms of this
or successive C.B.A. and Declarations of Trust as they relate to the plaintiffs
herein, including but not limited to the reporting any paying of all fringe benefit
contributions in a timely fashion.

On all claims for relief:

(e) For such other and further relief as to the Court deems appropriate

Dated: Hempstead, NY
March 22, 2019

Respectfully submitted,

BARNES, IACCARINO, & SHEPHERD, LLP

By §`/

Danielle M. Carney, Esq.
Attorneys for the Plaintiffs
3 Surrey Lane, Suite 200
Hempstead, NY 11550
(516) 483-2990

 

12

